Citation Nr: 1707571	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-04 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain in excess of 10 percent from May 16, 2008, to October 21, 2014. 

2.  Entitlement to an increased rating for the recharacterized disability of  lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome in excess of 20 percent from October 21, 2014 to June 25, 2016, and in excess of 40 percent from June 25, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION


The Veteran served on active duty for training from May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO increased the assigned rating for lumbosacral strain to a 10 percent, effective May 16, 2008.  

In May 2013, the Veteran appeared at a RO hearing before a DRO.  A transcript of the hearing testimony is associated with the claims file.

In September 2015, the Board denied the Veteran's claim for entitlement to an increased rating for lumbosacral strain in excess of 10 percent.  The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the JMR.  In May 2016, the Board remanded the Veteran's claim of entitlement to an increased rating for lumbosacral strain in excess of 10 percent for further evidentiary development.  

In August 2016, the RO increased the assigned rating for lumbosacral strain and recharacterized the issue as lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome and increased the rating to 20 percent, effective October 21, 2014, and a 40 percent rating effective June 25, 2016.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 JMR, the parties found that a remand was necessary for a new VA examination or opinion, in light of the erroneous statement by the November 2014 VA examiner that the Veteran was diagnosed with degenerative joint disease (DJD) in August 2009.  In fact, as noted by the parties to the JMR, the Veteran was diagnosed with DJD as early as 2000.  The parties to the JMR also found that an examination or opinion was warranted to discuss whether the Veteran's symptoms related to his service-connected lumbosacral strain could be distinguished from those of his DJD.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability). 

Subsequently, in May 2016, the Board remanded the Veteran's claim to afford him a VA examination to provide the additional information that the parties to the JMR indicated was necessary to decide the claim as well as provide current examination findings.

In June 2016, the Veteran was afforded a VA examination to determine the severity of his service-connected back disability; however, no opinion was provided as to whether the symptoms related to the Veteran's service-connected lumbosacral strain may be distinguished from those of his DJD. 

Therefore, the Board finds that a remand is necessary to ensure compliance with the March 2016 JMR and the May 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (hold that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.). 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the June 2016 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

Under these facts, the Board finds that upon remand, an opinion should be obtained for opinions as to the pertinent findings pursuant to Correia. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since June 2016.  All such available documents should be associated with the claims file.

2.  The Veteran should be afforded a VA spine examination to determine the current severity of his service-connected back disability and obtain the additional information that the parties to the JMR indicated was necessary to decide the claim as well as provide current examination findings.  The claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability questionnaire or examination worksheet.
The examiner should consider, and specifically note, that the Veteran's DJD was diagnosed as early as 2000 and discuss whether the symptoms related to the Veteran's service-connected lumbosacral strain may be distinguished from those of his DJD.

Additionally, the examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the back, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



